Citation Nr: 1821182	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO.  14-28 700A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial compensable rating for sleep apnea.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Brandt, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1969 to May 1971.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a June 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

While the Veteran initially requested a hearing before a Veterans Law Judge, in June 2016 the Veteran withdrew that request.  See 38 C.F.R. § 20.704(e) (2017).


FINDING OF FACT

The Veteran's sleep apnea requires the use of a continuous positive airway pressure (CPAP) machine but does not exhibit chronic respiratory failure with carbon dioxide retention or cor pulmonale, or require tracheostomy.


CONCLUSION OF LAW

The criteria for an initial 50 disability rating for obstructive sleep apnea have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102 , 3.159, 3.310(b), 4.1-4.14, 4.97, Diagnostic Code 6847 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

The Veteran and his representative have not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Increased Rating

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected sleep apnea is rated as 0 percent disabling under Diagnostic Code 6847.  38 C.F.R. § 4.97 (2017). 

Under Diagnostic Code 6847, a 0 percent rating is assigned for asymptomatic sleep apnea, but with documented sleep disorder breathing.  A 30 percent rating is assigned for persistent day-time hypersomnolence.  A 50 percent rating is assigned when the sleep apnea requires the use of a breathing assistance device such as CPAP machine.  A maximum 100 percent rating is assigned for sleep apnea that causes chronic respiratory failure with carbon dioxide retention or cor pulmonale, or requires tracheostomy.

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established.  This baseline is to be established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  See 71 Fed. Reg. 52744, 52745 (Sept. 7, 2006).  The rating activity will determine the baseline and current levels of severity under the Rating Schedule and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

In a June 2012 rating decision, the RO granted entitlement to service connection for sleep apnea based on aggravation by the Veteran's PTSD.  The AOJ determined the baseline pre-aggravation evaluation to be 50 percent based on the Veteran's use of a CPAP machine.  The AOJ found the current severity of his sleep apnea to warrant a 50 percent rating based on use of a CPAP machine.  Therefore, the 50 percent rating for current severity was subtracted from the 50 percent pre- PTSD aggravation rating, resulting in an initial noncompensable rating.

After reviewing the relevant medical and lay evidence and applying the above laws and regulations, the Board finds that an initial compensable rating of 50 percent, but no higher, is warranted for sleep apnea.

In adjudicating the increased rating issue here, the Board will now turn to comparing the current level of severity of the Veteran's sleep apnea to the baseline level of severity, in order to adequately address the degree of aggravation that is currently service-connected and compensable.  See 38 C.F.R. § 3.310(b). 

With regard to the current level of severity for the Veteran's sleep apnea, the evidence of record demonstrates that the Veteran's sleep apnea requires use of a CPAP machine.  Thus, this current level of severity meets the criteria for a 50 percent rating under Diagnostic Code 6847.  See 38 C.F.R. § 4.97.  Specifically, the Veteran underwent a sleep study in October 2007 for complaints of restless sleep and waking up choking.  The clinician diagnosed the Veteran with obstructive sleep apnea and recommended the use of a CPAP machine.  See April 2008 VA treatment record.  A May 2008 VA treatment record noted the Veteran was provided a CPAP machine and that a May 2014 VA treated record noted the Veteran's continued use of a CPAP machine.  See August 2008 and May 2014 VA treatment records.  The Board finds that a 100 percent post-aggravation rating is not warranted as there is no evidence that the Veteran's sleep apnea presents with chronic respiratory failure with carbon dioxide retention or cor pulmonale, or requires tracheostomy.  See 38 C.F.R. § 4.97; Diagnostic Code 6847. 

With regard to the baseline level of severity for the Veteran's sleep apnea, the Veteran was afforded a VA examination in April 2012 to determine if the Veteran's service-connected PTSD aggravated the Veteran's sleep apnea.  The April 2012 VA psychological examiner opined that it is at least as likely as not that the onset of aggravation occurred prior to the date of the earliest medical evidence of sleep apnea dated October 2007, as his PTSD has a lengthy duration.  

Giving the Veteran the benefit of the doubt, and in the absence of medical evidence for sleep apnea prior to the onset of aggravation by the Veteran's service-connected PTSD, the Board finds that the Veteran's pre-aggravation level is 0 percent disabling. 

Therefore, pursuant to 38 C.F.R. § 3.310 (b), the baseline pre-aggravation disability level (0 percent) is deducted from the post-aggravation disability level (50 percent), resulting in disability rating of 50 percent, but no higher, for sleep apnea. 

Thus, upon consideration of all the evidence and resolving any reasonable doubt in favor of the Veteran, the Board concludes that an initial disability rating of 50 percent, but no higher, is warranted for the Veteran's sleep apnea.


ORDER

An initial rating of 50 percent, but no higher, for sleep apnea is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


